                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOEY LONG,                                        Case No.16-cv-03129-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: MOTION FOR
                                                 v.                                          JUDGMENT AS A MATTER OF LAW
                                   9

                                  10       AUTHENTIC ATHLETIX LLC, et al.,                   Re: Dkt. No. 150
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Joey Long sued Authentic Athletix LLC and Peter Schaffer (together,

                                  14   “Defendants”) for breach of contract and related claims. (Dkt. No. 53.)1 At trial, the jury returned

                                  15   a verdict in favor of Plaintiff, (Dkt. No. 143), and the Court entered judgment accordingly, (Dkt.

                                  16   No. 144). Now pending before the Court is Defendants’ renewed motion for judgment as a matter

                                  17   of law notwithstanding the verdict, pursuant to Federal Rule of Civil Procedure 50(b). (Dkt. No.

                                  18   150.) After careful consideration of the parties briefing and the trial record, the Court concludes

                                  19   that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and DENIES Defendants’

                                  20   motion.

                                  21                                               DISCUSSION

                                  22            The factual background of this case is set out in detail in the Court’s December 19, 2017

                                  23   order denying Defendants’ motion for summary judgment. (See Dkt. No. 87 at 1-3.) On July 10,

                                  24   2018, during trial and before the case was submitted to the jury, Defendants moved for directed

                                  25   verdict pursuant to Rule 50(a) on the following grounds: (1) the oral agreement was barred by the

                                  26   statute of frauds and no exception to the statute of frauds applies; and (2) the statute of limitations

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   for breach of an oral agreement barred Plaintiff’s claims. The Court denied Defendants’ motion

                                   2   and submitted the case to the jury, who found in favor of Plaintiff. After trial, Defendants filed the

                                   3   instant motion under Rule 50(b) on the following grounds: (1) the Court lacks personal

                                   4   jurisdiction over Defendants; (2) the statute of frauds requires the agreement at issue to be in

                                   5   writing; (3) Plaintiff failed to set forth the necessary elements showing formation of a valid

                                   6   contract; (4) the statute of limitations for breach of an oral contract precludes Plaintiff’s claims;

                                   7   and (5) the Court failed to admit relevant evidence by deeming the evidence inadmissible as

                                   8   hearsay.

                                   9          “A Rule 50(b) motion for judgment as a matter of law is not a freestanding motion.”

                                  10   E.E.O.C. v. Go Daddy Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009). It is instead “a renewed

                                  11   Rule 50(a) motion.” Id. As the Ninth Circuit has explained:

                                  12                  Because it is a renewed motion, a proper post-verdict Rule 50(b)
Northern District of California
 United States District Court




                                                      motion is limited to the grounds asserted in the pre-deliberation Rule
                                  13                  50(a) motion. Thus, a party cannot properly raise arguments in its
                                                      post-trial motion for judgment as a matter of law under Rule 50(b)
                                  14                  that it did not raise in its preverdict Rule 50(a) motion.
                                  15   Id. (internal quotation marks and citations omitted). “A motion for judgment notwithstanding the

                                  16   verdict should not be granted unless the evidence, viewed in the light most favorable to the

                                  17   prevailing party, permits only one reasonable conclusion.” Cordero v. Cia Mexicana De Aviacion,

                                  18   S.A., 681 F.2d 669, 672 (9th Cir. 1982); see also Josephs v. Pacific Bell, 443 F.3d 1050, 1062 (9th

                                  19   Cir. 2006) (“The test applied is whether the evidence permits only one reasonable conclusion, and

                                  20   that conclusion is contrary to the jury’s verdict.”).

                                  21          Defendants’ preverdict oral motion under Rule 50(a) asserted only the statute of frauds and

                                  22   statute of limitations for breach of an oral agreement as grounds for directed verdict. (See Dkt.

                                  23   No. 136-1 at 2.)2 Thus, the Court may only consider those grounds in ruling on Defendants’

                                  24
                                       2
                                  25     Defendants submitted no briefing at trial in support of their oral, preverdict motion for directed
                                       verdict under Rule 50(a). Further, Defendants did not submit a court reporter’s transcript in
                                  26   support of the instant Rule 50(b) motion or even a declaration of counsel. Thus, there is no
                                       evidence that Defendants even made a Rule 50(a) motion, let alone evidence of the grounds raised
                                  27   in the instant motion. For this reason alone, Defendants’ motion could be denied.
                                       Notwithstanding Defendants’ failure, the Court has reviewed the Trial Log, (Dkt. No. 136-1), and
                                  28   the rough transcript provided by the court reporter to confirm the grounds on which Defendants
                                       based their oral preverdict Rule 50(a) motion.
                                                                                         2
                                   1   renewed motion under Rule 50(b). See Fed. R. Civ. P. 50 advisory committee’s note to 2006

                                   2   amendment (“Because the Rule 50(b) motion is only a renewal of the preverdict motion, it can be

                                   3   granted only on grounds advanced in the preverdict motion.”); see also Murphy v. City of Long

                                   4   Beach, 914 F.2d 183, 186 (“[Judgment notwithstanding the verdict] is improper if based upon

                                   5   grounds not alleged in a directed verdict [motion].”). However, because the parties devote

                                   6   substantial portions of their briefing to Defendants’ argument regarding personal jurisdiction, the

                                   7   Court addresses that argument below.

                                   8          A.      Personal Jurisdiction

                                   9          On July 5, 2016, Defendants filed a motion to dismiss for lack of personal jurisdiction

                                  10   pursuant to Rule 12(b)(2). (Dkt. No. 15.) The Court denied Defendants’ motion to dismiss after

                                  11   applying the three-pronged test set forth in Schwarzenegger v. Fred Martin Motor Co., 374 F.3d

                                  12   797, 802 (9th Cir. 2004) and concluding that the Court had specific jurisdiction over Defendants.
Northern District of California
 United States District Court




                                  13   (See Dkt. No. 42 at 4-12.)

                                  14          Defendants did not argue lack of personal jurisdiction as a defense in their motion for

                                  15   summary judgment. (See Dkt. No. 75.) Defendants did not submit a pre-trial statement of the

                                  16   case or other briefing addressing the issue of personal jurisdiction. At trial, Defendants’ first set

                                  17   of proposed jury instructions did not include instructions on personal jurisdiction. (See Dkt. No.

                                  18   117.) Defendants’ supplemental proposed jury instructions also did not include instructions on

                                  19   personal jurisdiction. (See Dkt. No. 129.) Defendants did not object to the Court’s proposed jury

                                  20   instructions, (Dkt. No. 132), or the Court’s proposed verdict form, (Dkt. No. 133), on the grounds

                                  21   that they did not address personal jurisdiction.3 Thus, Defendants never put Plaintiff to the burden

                                  22   of proving personal jurisdiction by a preponderance of the evidence. See Peterson v. Highland

                                  23   Music, Inc., 140 F.3d 1313, 1319 (9th Cir. 1998) (when the plaintiff prevailed on the defendants’

                                  24   motion to dismiss for lack of personal jurisdiction under a prima facie standard, and the

                                  25

                                  26
                                       3
                                         Defendants did not file written objections to the Court’s proposed instructions or verdict form,
                                       nor did Defendants submit a transcript indicating that they orally objected to same. The Court
                                  27   reviewed the court reporter’s rough transcript from Day 3 of the trial (July 11, 2018) to confirm
                                       that Defendants did not object to the Court’s proposed jury instructions based on lack of
                                  28   instruction regarding personal jurisdiction. Defendants did object, however, to the instruction on
                                       the statute of limitations and lack of an instruction on the affirmative defense of waiver.
                                                                                           3
                                   1   defendants did not contest the issue any further at trial, “defendants may seek appellate review

                                   2   only of the issue that they actually contested below: whether or not plaintiffs made out a prima

                                   3   facie case for personal jurisdiction , and whether the district court was correct in denying the

                                   4   motion to dismiss.”). Thus, Defendants’ motion fails.

                                   5          Further, Defendants did not argue lack of personal jurisdiction as grounds for directed

                                   6   verdict in their preverdict Rule 50(a) motion. Thus, Defendants cannot argue lack of personal

                                   7   jurisdiction in their renewed motion under Rule 50(b). See Go Daddy Software, Inc., 581 F.3d at

                                   8   961; Fed. R. Civ. P. 50 advisory committee’s note to 2006 amendment.

                                   9          B.      Statute of Frauds

                                  10          Defendants argue that the statute of frauds applies to the agreement at issue because it was

                                  11   an oral agreement that could not be performed within one year. Specifically, because the oral

                                  12   agreement was for agent fees arising out of an underlying three-year employment contract
Northern District of California
 United States District Court




                                  13   between the athlete (Mr. Joey Browner) and his NFL team, “there is no way that Defendant[s]

                                  14   would be able to pay Plaintiff his three-year entitlement in one year because Defendant[s] would

                                  15   not have been given [their percentage owed under the underlying contract] within [one] year.”4

                                  16   (Dkt. No. 150 at 9.)

                                  17          Under California law, the statute of frauds “applies only to those contracts, which by their

                                  18   terms, cannot possibly be performed within one year.” White Lighting Co. v. Wolfson, 68 Cal. 2d

                                  19   336, 343 (1968) (emphasis added). In the employment context, the statute of frauds does not

                                  20   apply to “contracts for an indefinite period merely because the contract provides that payment will

                                  21   be forthcoming on termination of the employment relationship.” Id. at 344. Nor does it apply to

                                  22   employment contracts that provide that “compensation for the [employee’s] services is to be

                                  23   measured by their value to their employer over a period of more than one year.” Id. In other

                                  24   words, an employment contract term contemplating compensation outside of one year “does not in

                                  25   itself convert the oral employment contract into one which by its terms cannot be performed

                                  26   within a year.” See id. at 343-44 (concluding that “contractual provision that [employee] would

                                  27
                                       4
                                  28    Defendants did not submit as evidence during trial the underlying contract between Authentic
                                       Athletix LLC and Mr. Browner.
                                                                                      4
                                   1   receive one percent of the annual gross sales of [employer] exceeding one million dollars per

                                   2   year” did not put the oral contract within the statute of frauds).

                                   3          The Court’s previous order denying Defendants’ motion for summary judgment, (Dkt. No.

                                   4   87 at 6-8), rejected the same argument based on the statute of frauds, and the evidence proffered at

                                   5   trial does not change the Court’s earlier conclusion on that score. Viewing the evidence in the

                                   6   light most favorable to Plaintiff, his employment contract with Defendants could have been

                                   7   performed within one year; that is, it was an at-will agreement that could be terminated by either

                                   8   side at any time. Even if, as Defendants argue, Plaintiff believed he would still be entitled to 40%

                                   9   of what Defendants received from Mr. Browner outside of the first year, that does not mean the

                                  10   contract cannot be performed within a year and thus falls within the statute of frauds. See White

                                  11   Lighting Co., 68 Cal. 2d at 344 (“Since . . . the alleged oral contract may be terminated at will be

                                  12   [sic] either party, it can, under its terms, be performed within one year. When [plaintiff’s]
Northern District of California
 United States District Court




                                  13   employment relationship with [defendant] was terminated, [plaintiff] had completely performed;

                                  14   [defendant’s] performance consisted of nothing more than compensating [plaintiff].”).

                                  15          Based on the evidence presented at trial, a reasonable-trier-of fact could find that the oral

                                  16   agreement between Plaintiff and Defendants could have been performed within one year because

                                  17   there was no evidence demonstrating that by the terms of the agreement it could not “possibly be

                                  18   performed within one year.” Id. at 343. Mr. Browner could have ceased paying agent fees to

                                  19   Defendants, and Plaintiff or Defendants could have terminated their employee-employer

                                  20   relationship at any time. Further, Defendants proffered no evidence at trial from which the Court

                                  21   could conclude that the statute of frauds was otherwise applicable and barred Plaintiff’s claims.

                                  22          Accordingly, the Court denies Defendants’ Rule 50(b) motion on the asserted statute of

                                  23   frauds grounds.

                                  24          C.      Statute of Limitations

                                  25          Defendants’ motion sets forth the following argument regarding application of the statute

                                  26   of limitations for breach of an oral contract:

                                  27                  Defendants raised the SOL affirmative defense [at trial] and the trial
                                                      court instructed the jury on the SOL defense, however, nowhere on
                                  28                  the jury verdict form was there a place for the jury to decide on the
                                                                                          5
                                                      defense. Being that part, if not the whole lawsuit, is subject to
                                   1                  invalidation on the grounds of the SOL, it is clear error for the court
                                                      to have omitted any mention of the SOL defense on the jury verdict
                                   2                  form.
                                   3   (Dkt. No. 150 at 12-13.) First, Defendants did not object to the Court’s proposed verdict form, nor

                                   4   did Defendants submit their own proposed form before or during trial. Thus, Defendants waived

                                   5   any objection to the verdict form “by failing to raise [it] until after the jury had rendered its verdict

                                   6   and was discharged.” See Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1109 (9th

                                   7   Cir. 2001) (holding that defendant waived its objections to the verdict form itself by not objecting

                                   8   prior to the jury’s dismissal). Second, the verdict form asked the jury if it found that the

                                   9   agreement was “founded upon a written instrument.” (Dkt. No. 143 at 1.) The jury answered

                                  10   affirmatively. (Id.) Thus, the two year statute of limitations for breach of an oral agreement did

                                  11   not apply. If the jury had found differently and determined that the agreement was not founded

                                  12   upon a written instrument, the Court would have applied the statute of limitations for breach of an
Northern District of California
 United States District Court




                                  13   oral contract and barred any recovery for damages prior to June 8, 2014. The Court told the

                                  14   parties as much outside the presence of the jury when it denied Defendants’ motion for directed

                                  15   verdict on July 10, 2018.5

                                  16          Defendants further argue that “the court used the date of the amended compliant [sic] of

                                  17   December 2016, rather that [sic] than of the original complaint as the actual filing” for statute of

                                  18   limitations purposes. (Id. at 12.) Defendants are wrong. The jury instructions clearly state that to

                                  19   succeed on their statute of limitations defense, Defendants were required to “prove that the

                                  20   agreement was not founded upon an instrument in writing, and that the agreement was breached

                                  21   before June 8, 2014.” (Dkt. No. 134 at 20.)

                                  22          Viewing the evidence in the light most favorable to Plaintiff, a reasonable trier-of-fact

                                  23   could find that the agreement was founded upon a written instrument based on emails between

                                  24   Plaintiff and Mr. Schaffer in September 2011 and February 2012. (Trial Exs. 3, 15, 58, 78.) For

                                  25   an action to be founded upon an instrument in writing, the writing at issue must “contain a

                                  26   contract to do the thing for the nonperformance of which the action is brought.” E.O.C. Ord, Inc.

                                  27

                                  28
                                       5
                                        The Court has reviewed the court reporter’s rough transcript for Day 2 of the trial (July 10,
                                       2018).
                                                                                       6
                                   1   v. Kovakovich, 200 Cal. App. 3d 1194, 1199 (Cal. Ct. App. 1988) (internal quotation marks and

                                   2   citation omitted). “In other words, the writing must contain the terms of the contract. It cannot be

                                   3   only remotely or indirectly connected with the transaction or only a link in the chain establishing

                                   4   the cause of action.” Id. A contract need not be signed to be considered “in writing” for statute of

                                   5   limitations purposes; instead, a written offer may be accepted orally or by acceptance of

                                   6   performance. Amen v. Merced Cty. Title Co., 58 Cal. 2d 528, 532 (1962); see also E.O.C. Ord,

                                   7   Inc., 200 Cal. App. 3d at 1201.

                                   8           On September 13, 2011, Plaintiff emailed Mr. Schaffer, stating in pertinent part: “I will

                                   9   accept 40% on Brandon Browner being that I single handedly recruited him, housed him and

                                  10   invested into his travel and living expenses.” (Trial Ex. 3.) Mr. Schaffer replied, in pertinent part:

                                  11   “Tuesdays are crazy. Let’s talk tonight.” (Id.) On February 8, 2012, Mr. Schaffer emailed

                                  12   Plaintiff, stating in pertinent part:
Northern District of California
 United States District Court




                                  13                   [Brandon Browner] syas [sic] he is sending check tonight. here is
                                                       the math – for your commissions etc.
                                  14
                                                       Amoutn [sic] being sent $11,250
                                  15
                                                       Forty percent for you is $4,500 minus your expenses and by the
                                  16                   way I am not charging you unless you want me to 40% on the 900$
                                                       pro bowl dinner. You want to pay 40% on that then I will send you
                                  17                   elss [sic].
                                  18   (Trial Ex. 15) (emphasis added.) A reasonable trier-of-fact could find that Plaintiff’s September

                                  19   2011 email demanding 40% of Brandon Browner’s agent fees constituted an offer in writing. A

                                  20   reasonable trier-of-fact could also find from Defendants’ subsequent conduct in expressly paying

                                  21   Plaintiff 40% of Brandon Browner’s fees that Defendants accepted Plaintiff’s offer. Thus, it was

                                  22   not unreasonable for the jury to find that the agreement between Plaintiff and Mr. Schaffer was

                                  23   founded upon a written instrument.

                                  24           Accordingly, the Court denies Defendants’ Rule 50(b) motion on the asserted statute of

                                  25   limitations grounds.

                                  26                                             CONCLUSION

                                  27           For the reasons set forth above, the Court DENIES Defendants’ Rule 50(b) motion for

                                  28   judgment as a matter of law notwithstanding the verdict.
                                                                                         7
                                   1         This Order disposes of Docket No. 150.

                                   2         IT IS SO ORDERED.

                                   3   Dated: October 9, 2018

                                   4

                                   5
                                                                                          JACQUELINE SCOTT CORLEY
                                   6                                                      United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      8
